October 8, 1930. The opinion of the Court was delivered by
The appellant, a negro youth, 16 years of age, while serving a sentence on the Greenville chaingang, killed Mr. D. M. Garret, one of the guards, by hitting Garrett with a shovel. On his trial for murder, in the Court of General Sessions for Greenville County, he was convicted, without recommendation to mercy, and sentenced to death by electrocution.
In the appeal to this Court, there are eight exceptions, all charging error in the matter of instructions given by the presiding Judge to the jury. *Page 307 
We think it only necessary to pass upon the exceptions, questioning the correctness of the instructions as to the right and duty of the jury to recommend the appellant to the mercy of the Court, in the event the jury reached the conclusion that the appellant was guilty of murder. These exceptions must be sustained. See the case of State v. King158 S.C. 251, 155 S.E., 409, where the identical questions were raised and decided favorably to the appellant's contention.
The portions of the charge of the Circuit Judge relating to the jury's power to recommend one found guilty of murder to the mercy of the Court will be reported.
The judgment of this Court is that the judgment below be reversed, and that the case be remanded to the Court of General Sessions of Greenville County for a new trial.
MESSRS. JUSTICES COTHRAN, STABLER and CARTER and MR. ACTING ASSOCIATE JUSTICE MENDEL L. SMITH concur.